DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	Authorization for this examiner’s amendment was given by Norman Freda in an interview on 1/13/2021 as follows:

1. (Currently Amended) A system, comprising a computer aided prioritization (CAP) system in communication with a computer aided dispatch (CAD) system, a computer aided event module (CAEM), and an emergency event reporter device, the CAP system configured to:
receive, from the emergency event reporter device, a communication of an emergency event;
determine, based on user interaction with the emergency event reporter device, that the communication is

in response to the determination that the communication is inactive: route the communication to the CAEM;
automatically send, by the CAEM, a user action request, which requests a user perform an action, to the emergency event reporter device;
monitor the communication and determine that the requested user action was
in response to the determination that the requested user action was performed, determine that the communication is active and automatically reroute the communication to the CAD system.

(Previously Presented) The system of claim 1, wherein the emergency event reporter device includes at least one of a smartphone and an Internet of Things (IoT) device.

(Previously Presented) The system of claim 1, wherein the CAP system is further configured to establish location information of the emergency event reporter device based on at least one of an automatic location identification (ALI) database, cellular triangulation, and a global positioning system (GPS).

(Previously Presented) The system of claim 3, wherein the CAP system is further configured to present the location information associated with the emergency event reporter device.
(Previously Presented) The system of claim 3, wherein the CAP system is further configured to selectively route the communication to the CAEM based on the location information of the emergency event reporter device.

(Currently Amended) The system of claim 1,[[,]] wherein:
the user action request includes at least one of a voice message and a text message; and the requested user action is at least one of a verbal response, a text message response, a keypad entry, and a touchscreen entry.

(Previously Presented) The system of claim 1, wherein the CAEM is configured to determine that the communication is associated with at least one of an active phone number and a de-activated phone number according to an automatic number identification (ANI) database.

(Currently Amended) The system of claim 1, wherein the CAP system is further configured to determine a priority of the emergency event based on a set of event priorities and to present the determined event priority to a dispatcher associated with the CAD system.

(Currently Amended) The system of claim 1, the CAP system is further configured to: receive an indication that a location of the emergency event reporter device has changed; and
identify an updated location

10. (Currently Amended) A method, comprising:
receiving, by a computer aided prioritization (CAP) system, a communication of an emergency event from an emergency event reporter device, the CAP system in communication with a computer aided dispatch (CAD) system, a computer aided event module (CAEM), and the emergency event reporter device;
determining, based on user interaction with the emergency event reporter device, that the communication is


in response to the determination that the communication is inactive: routing the communication to the CAEM;
automatically sending, by the CAEM, a user action request, which requests a user perform an action, to the emergency event reporter device;
monitoring the communication and determining that the requested user action was 


11. (Currently Amended) The method of claim 10, wherein the emergency event reporter device includes at least one of a smartphone and an Internet of Things (IoT) device.

(Previously Presented) The method of claim 10, further comprising establishing, via the CAP system, location information associated with the emergency event reporter device based on at least one of an automatic location identification (ALI) database, cellular triangulation, and a global positioning system (GPS).

(Previously Presented) The method of claim 12, further comprising presenting the location information associated with the emergency event reporter device.

(Currently Amended) The method of claim [[12]] 10, further comprising:
receiving at least one of automatic number identification (ANI), automatic location information (ALI), and a global positioning system (GPS) location of at least one of a smartphone and an Internet of Things (IoT) device; and
wherein rrerouting the communication to the CAD system includes routing an emergency event report to the CAD system, the emergency event report including additional information based on at least one of the ANI, the ALI, and the GPS location.

 (Previously Presented) The method of claim 10, wherein automatically sending the user action request includes sending at least one of a voice message and a text message.

(Currently Amended) The method of claim 10, wherein automatically sending the user action request includes requesting the user provide at least one of a verbal response, a text message response, a keypad entry, and a touchscreen entry.

(Previously Presented) The method of claim 10, further comprising, after routing the communication to the CAEM, determining that the communication is associated with at least one of an active phone number and a de-activated phone number according to an automatic number identification (ANI) database.

(Previously Presented) The method of claim 10, further comprising, via the CAP system, determining a priority of the emergency event based on a set of event priorities and to present the determined event priority to a dispatcher associated with the CAD system.

(Currently Amended) The method of claim 10, wherein determining that the communication is

(Currently Amended) The method of claim 10, wherein determining that the communication isthat the communication is a disconnected call and, in response to the determination that the communication is a disconnected call, flagging the communication and routing the communication to an abandoned call processing method (ACPM) of the CAEM.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949.  The examiner can normally be reached on Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651